Whitfield, C. J.,
delivered the opinion of the court.
Kelly was irrevocably bound under the law as applied to the facts of this case. The principles have been thoroughly established in Ware v. Allen, 64 Miss., 547; 1 South., 738; 60 Am. Rep., 67; Lee v. Newman, 55 Miss., 373; Sweatman v. Parker, 49 Miss., 19. The law is the same elsewhere. Fullam v. Adams, 37 Vt., 397; Putney v. Farnham, 27 Wis., 187; 9 Am. Rep., 459; and other authorities cited in the excellent brief of counsel for appellee.

'Affirmed.